Citation Nr: 1743142	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO. 16-52 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disorder. 

2. Entitlement to a respiratory disorder, to include as secondary to Agent Orange exposure. 

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for carpal tunnel syndrome of the bilateral hands, to include as secondary to Agent Orange exposure. 

5. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus type 2 and Agent Orange exposure. 

6. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include a secondary to service-connected diabetes mellitus type 2 and Agent Orange exposure. 

7. Entitlement to service connection for a thyroid disorder, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1956 to August 1977, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in St. Petersburg, Florida. 

The Veteran has filed a claim for entitlement to service connection for a respiratory disorder. This claim was previously denied in an April 1982 rating decision. The RO in the February 2012 rating decision did not address the prior decision in April 1982 and therefore did not address the claim to reopen. The Board will address the claim to reopen as reflected above. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea and entitlement to service connection for a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence received since the April 1982 rating decision that denied service connection for a respiratory disorder is new and material in that it is not cumulative, was not previously considered by the decision makers, and raises a reasonable possibility of substantiating the claim. 

2. Carpal tunnel syndrome was not manifested in service or in the first post service year, and the preponderance of the evidence is against a finding that the Veteran's carpal tunnel syndrome is related to his service or was caused by Agent Orange exposure. 

3. The Veteran does not have a current diagnosis of peripheral neuropathy of the right lower extremity. 

4. The Veteran does not have a current diagnosis of peripheral neuropathy of the left lower extremity. 

5. The Veteran's thyroid disorder was not manifested in service or in the first post service year, and the preponderance of the evidence is against a finding that the Veteran's thyroid disorder is related to his service or was caused by Agent Orange exposure. 



CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the issue of service connection for a respiratory disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

2. The criteria for service connection for carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 

3. The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 

4. The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 

5. The criteria for service connection for a thyroid disorder have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated February 2011 and October 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has been satisfied in this case. The Veteran's service treatment records, as well as all identified and available post-service medical records, are associated with the claims file. The Veteran has not identified any additional available, outstanding records pertinent to the claims decided herein. 

The Veteran was afforded VA examinations in November 2011 for his claimed peripheral neuropathy of the right and left lower extremities and respiratory disorder. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations are adequate to decide the case. The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues decided herein has been met. 38 C.F.R. § 3.159(c) (4).

The Board notes that no VA examination was provided to the Veteran for carpal tunnel syndrome or a thyroid disorder. VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c) (4) (2016). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, regarding carpal tunnel syndrome, there is evidence of a diagnosed disability. However, the record does not indicate that the Veteran suffered an event or injury in service or had a presumptive disease during the presumptive period. The Veteran stated that his military occupational specialty (MOS) as an aircraft mechanic caused him to have carpal tunnel syndrome. However, during the Veteran's numerous in-service physical examinations there were no complaints or findings of carpal tunnel syndrome or any symptoms related to carpal tunnel syndrome. There is also no indication that the Veteran's carpal tunnel syndrome is related to service, as he did not complain of symptoms until 2006 and was diagnosed in 2010. 

Further, in regards to a thyroid condition, the Board acknowledges that there is evidence of a diagnosed disability. However, the record does not indicate that the Veteran suffered an event or injury in service or had a presumptive disease during the presumptive period. There are no complaints or findings of a thyroid disorder at any time during service, nor are there any reported symptoms related to a thyroid disorder in service or within one post service year. There is also no indication that the Veteran's thyroid disorder is related to service, as the first medical evidence of a diagnosis was in 2010, 33 years after separation from service. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992). Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 

Service connection for a respiratory disorder was denied initially by an April 1982 rating decision based, essentially, on a finding that the Veteran did not have a current diagnosis of a lung condition. The Veteran did not appeal the April 1982 rating decision or submit new and material evidence within one year of that decision; therefore, it is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a), (b). 

The Veteran has requested to reopen the claim for service connection for a respiratory disorder. Evidence received since the April 1982 rating decision includes a November 2011 VA examination in which the Veteran was diagnosed with extrinsic restrictive ventilator dysfunction and reactive small airway disease.

The Board finds that the new evidence relates to an unestablished fact, a diagnosis, necessary to substantiate the claim of service connection for a respiratory disorder, and therefore raises a reasonable possibility of substantiating the claim. See Shade, 24 Vet. App. At 117-18. Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a respiratory disorder is reopened.  

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including organic diseases of the nervous system, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted. See 72 Fed. Reg. 32,395 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990). 

A. Carpal Tunnel Syndrome

The Veteran asserts that his carpal tunnel syndrome is the result of his service as an aircraft mechanic and exposure to Agent Orange. 

The Veteran's STRs do not show any relevant complaints, findings, or diagnoses. The retirement examination, dated June 1977, shows that his upper extremities were clinically evaluated as normal, excluding a fingertip amputation that occurred prior to service. The only swollen or painful joints that the Veteran reported in his service treatment records were his knees. 

In October 2010 the Veteran reported to Gainesville VAMC with complaints of right hand numbness that is greater than the left with pain at the right hand when he sleeps and he has to let his arm hang down to the side to try to stop the pain. The Veteran reported that he has had this for the past four years. The pain interferes with sleep, and numbness interferes with daily tasks. In November 2010 the Veteran added that he had right hand pain, tingling, and numbness that started four year prior and now he has practically no sensation in the thumb, index, and middle fingers. In December 2010 Gainesville VAMC records, the Veteran is noted to have undergone carpal tunnel surgery on the right wrist. The medical provider noted that the history of the right wrist carpal tunnel syndrome is over four years. The medical provider's preoperative diagnosis was severe carpal tunnel right wrist. 

The Veteran's own statements relating his carpal tunnel syndrome to service, specifically to Agent Orange exposure, are not competent evidence as he is a lay person and lacks the training to opine regarding medical etiology. Specifically, the Veteran lacks the training to opine whether carpal tunnel syndrome, a disease of the nervous system, may be related Agent Orange exposure. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans Court). Also, carpal tunnel syndrome is a disease of the nervous system, and the record does not show that the Veteran has training or education in this medical field; therefore, lay evidence of its etiology is not competent nexus evidence as it is not capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 307-08(2007); Layno v. Brown, 6 Vet. App. 465, 469-70. Thus the Veteran is not competent or qualified, as a layperson, to render an opinion on medical causation. 

The Board finds that the claim must be denied. With regard to the possibility of service connection on a direct or presumptive basis (other than due to exposure to Agent Orange), the Veteran's STRs do not show any relevant complains, findings, or diagnoses. The Board therefore finds that carpal tunnel syndrome is not shown during service. See 38 C.F.R. § 3.303 (a), (b). There is no evidence to show the existence of an organic disease of the nervous system involving upper extremities within one year of separation from service, let alone that such was manifest to a compensable degree within one year of separation from service. Therefore, service connection on a presumptive basis is not warranted. 38 C.F.R. §§ 3.307, 3.309. Although the Veteran claims that he has had carpal tunnel syndrome since service as a result of his MOS as an aircraft mechanic, the earliest medical evidence of this disability is 2006, when the Veteran stated that his symptoms began, and November 2010, when he was diagnosed with right wrist carpal tunnel syndrome, about 29 and 33 years, respectively, after separation from service. 

There is also no competent medical opinion in support of the claim on a direct or presumptive basis. Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied on a direct and presumptive basis (other than exposure to Agent Orange). 

With regard to the possibility of service connection based on exposure to Agent Orange, although the Veteran is shown to have served in the Republic of Vietnam, and is therefore presumed to have been exposed to Agent Orange, carpal tunnel syndrome is not a condition for which presumptive service connection may be granted. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a) (6), 3.309(e). In addition, there is no competent evidence of record which associates the Veteran's carpal tunnel syndrome with exposure to Agent Orange. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Accordingly service connection is not warranted on this basis.  

B. Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran seeks service connection for peripheral neuropathy of the right and left lower extremities. The Veteran stated in his substantive appeal that he has had numbness in his legs since 1957, prior to the onset of diabetes. 

His STRs are silent for any complaints, findings, treatment, or diagnoses related to peripheral neuropathy. The STRs, in a February 1957 orthopedic clinic note, document that the Veteran reported hyperextension of both knee joints and increasing discomfort and "numbness" in his knees. The medical provider found that the examination revealed full range of motion in the knee joints, good quadriceps power, no ligamentous instability aside from the hyper-extensibility, and no evidence of effusion or crepitus. There was suggestive periostitis of the anterior tibial crest bilaterally and most marked on the left. Otherwise, the findings were not remarkable. The medical provider's impression was laxity of knee joints. On the Veteran's June 1977 retirement examination, his lower extremities, feet, and neurologic system were found to be normal. It was noted that the Veteran had mild pes planus in both feet. Based on the foregoing, there is no basis in the record for establishing service connection for peripheral neuropathy of the right and left lower extremities on the basis that either condition became manifest in service and persisted. 

In a June 2003 primary care note, the Veteran reported numbness of the right and left legs and claimed longstanding neuropathy from his hips down to the bilateral thighs to his knees. In August 2003 there was an essentially negative study of the lower extremities. And in April 2011 the medical provider found on a foot examination that there was no objective evidence of a bilateral lower extremity peripheral neuropathy secondary to diabetes. 

It is the Veteran's contention that he has peripheral neuropathy of the right and left lower extremities as a result of his service and exposure to Agent Orange and/or as secondary to his service-connected diabetes mellitus type 2. However, a threshold issue for establishing any claim for service connection is the existence of a current disability. 

The Board has reviewed the Veteran's post service VA treatment records and finds that they do not include any diagnosis of peripheral neuropathy. On the November 2011 VA examination, the examiner noted that the Veteran did not have diabetic peripheral neuropathy, even though it is a recognized complication of diabetes mellitus type 2. 

Also on a December 2014 Agent Orange Peripheral Neuropathy Review Checklist, the reviewer found that the Veteran's last date of exposure to Agent Orange was May 1966. The reviewer stated that after review of the claims file, including STRs, there was no evidence of early onset peripheral neuropathy found during Vietnam service or within one year of his last date of exposure. 

In conclusion, the Board finds that at no time during the pendency of this appeal has the Veteran demonstrated, nor has the medical evidence shown, a diagnosis of peripheral neuropathy of the right and left lower extremities. See McClain, 21 Vet. App. at 321; cf. Romanowsky, 26 Vet. App. at 294. Because the record does not show a diagnosis of peripheral neuropathy of the right and left lower extremities during the relevant time period, the Board finds that there is no valid claim of service connection for either disability. See Brammer, 3 Vet. App. at 223. Hence, service connection for peripheral neuropathy of the right and left lower extremities is denied.

C. Thyroid Disorder

The Veteran contends that his hypothyroidism was caused by service and, particularly, by exposure to Agent Orange. 

The Veteran's STRs do not show any relevant complaints, findings, or diagnoses for a thyroid disorder. The retirement examination in June 1977 makes no note of the Veteran's thyroid or any disorder thereof. 

The first mention of a thyroid disorder is in July 2010 with Gainesville VAMC in a psychiatry medication management note. On the plan the medical provider noted hypothyroidism. The Veteran was prescribed medication for this disorder. 

The Board finds that the claim must be denied. With regard to the possibility of service connection on a direct or presumptive basis (other than due to exposure to Agent Orange), the Veteran's STRs do not show any relevant complaints, findings, or diagnoses. The Board therefore finds that a thyroid disorder is not shown during service. 38 C.F.R. § 3.303(a), (b). There is no evidence of the existence of an endocrine disease within one year of separation from service, let alone that such was manifest to a compensable degree within one year of separation from service. Therefore, service connection on a presumptive basis is not warranted. 38 C.F.R. §§ 3.307, 3.309. The earliest medical evidence of a thyroid disorder is 2010, 33 years after separation from service. 

The Veteran's own statements relating his thyroid disorder to service, and specifically to Agent Orange exposure, are not competent evidence as he is a lay person and lacks the training to opine regarding medical etiology. Specifically, the Veteran lacks the training to opine whether the thyroid disorder may be related to Agent Orange exposure. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans Court). Also, a thyroid disorder, specifically hypothyroidism, is a disease of the endocrine system, and the record does not show that the Veteran has training or education in this medical field. Therefore, lay evidence of the etiology is not competent nexus evidence as it is not capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 307-08(2007); Layno v. Brown, 6 Vet. App. 465, 469-70. The Veteran is not competent or qualified, as a layperson, to render an opinion on medical causation. 

There is also no competent medical opinion in support of the claim on a direct or presumptive basis. Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied on a direct or presumptive basis (other than due to exposure to Agent Orange). 

With regard to the possibility of service connection based on exposure to Agent Orange, although exposure has been conceded, hypothyroidism is not a condition for which presumptive service connection may be granted. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e). In addition, there is no competent evidence of record which associates the Veteran's hypothyroidism with exposure to Agent Orange. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Accordingly, service connection is not warranted on this basis. 


ORDER

The appeal to reopen a claim of service connection for a respiratory disorder is granted. 

Service connection for carpal tunnel syndrome is denied. 

Service connection for peripheral neuropathy of the right lower extremity is denied. 

Service connection for peripheral neuropathy of the left lower extremity is denied. 

Service connection for a thyroid disorder is denied. 


REMAND

Sleep Apnea

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court indicated there was a four-part test to determine whether an examination was necessary under 38 C.F.R. § 3.159 (c) (4). Id. at 81. Under this test, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. Id.; see also 38 C.F.R. § 3.159 (c) (4).

The Veteran's STRs are silent for a diagnosis of or treatment for sleep apnea. In the February 2012 rating decision, the RO denied service connection for sleep apnea on the grounds that, although the Veteran had a current diagnosis of sleep apnea, there were no complaints in service and no nexus to service. 

In his Informal Hearing Presentation (IHP), the Veteran, through his representative, asserts that the Veteran's sleep apnea is secondary to his service-connected PTSD. The representative provided supporting medical literature concerning the possibility of an etiological connection between PTSD and sleep apnea. 

Given the Veteran's claim of secondary service connection and the medical literature submitted in the IHP, the Board finds that an examination is necessary to determine whether the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD.  

Respiratory Disorder

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion may be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one. Id; Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; thus, the conclusion must be supported by evidence. In order for the Board to rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence; the Board should ensure any such findings are well supported by the facts and data and reflect that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis. Jones v. Shinseki, 23 Vet. App. 382 (2010). 

In the November 2011 VA examination, the examiner diagnosed the Veteran with extrinsic restrictive ventilator dysfunction and reactive small airway disease. The examiner stated that the extrinsic restrictive ventilator dysfunction was less likely than not caused by or the result of active duty. However, the examiner stated that she would have to resort to mere speculation to opine if reactive small airway disease was caused by or the result of active duty. The examiner stated that she reviewed medical literature and medical records and relied on her clinical experience to render these opinions. No further rationale was made. 

The Board finds that the opinion "without resort to speculation" regarding the reactive small airway disease is not adequate because there was no explanation for such an opinion and the basis for the opinion is not apparent on the Board's review of the evidence. Therefore, a remand is required to obtain a medical opinion. 

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from January 2012 onward. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Required notice must be provided to the Veteran and his representative. 

2. Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. 

3. After the foregoing records request has been completed, provide the Veteran with an appropriate examination to determine the etiology of his sleep apnea. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began in or is otherwise etiologically related to service.

b) Whether it is at least as likely as not that the Veteran's sleep apnea was caused by his service-connected PTSD. 

c) Whether it is at least as likely as not that the Veteran's sleep apnea was aggravated (permanently increased in severity beyond the natural progress of the disorder) by his PTSD.

4. After the foregoing records development has been completed, provide the Veteran with an appropriate examination to determine the etiology of his reactive small airway disease. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the reactive small airway disease was caused or aggravated by the Veteran's military service, to include as the result of exposure to Agent Orange. 

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


